379 F.2d 558
George L. BLANTON and Fannie Blanton, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 24253.
United States Court of Appeals Fifth Circuit.
July 14, 1967.

Petition for Review of a Decision of the Tax Court of the United States (Texas Case).
Arthur Glover, Amarillo, Tex., for petitioners.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Harry Marselli, Harry Baum, Edward Lee Rogers, Attys., Dept. of Justice, Lester R. Uretz, Chief Counsel, IRS, Aaron D. Trub, Atty., IRS, Washington, D. C., for respondent.
Before RIVES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
We agree with the findings of fact and decision of the Tax Court reported in 46 T.C. 527. The decision is therefore


2
Affirmed.